As filed with the Securities and Exchange Commission on August 19, 2011 File No. 333-175410 File No. 811-22578 SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 [X] Pre-Effective Amendment No.1 [X] Post-Effective Amendment No. and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 [X] Amendment No. ­­­1 (Check appropriate box or boxes) VERICIMETRY FUNDS (Exact name of Registrant as Specified in Charter) 800 Wilshire Blvd., Suite 300 Los Angeles, CA 90017 (Address of Principal Executive Office) (818) 813-1351 (Registrant's Telephone Number, including Area Code) Glenn S. Freed Chairman Vericimetry Funds 800 Wilshire Blvd., Suite 300 Los Angeles, CA 90017 (Name and address of agent for Service) Copies of Communications to: Bibb L. Strench Seward & Kissel LLP 1treet, N.W. Suite 350 Washington, D.C. 20005 It is proposed that this filing will become effective (check appropriate box) [] immediately upon filing pursuant to Rule 485(b). [] on (date) pursuant to Rule 485(b). [] on (date) pursuant to Rule 485(a)(1). [] 60 days after filing pursuant to Rule 485 (a)(1). [] 75 days after filing pursuant to Rule 485 (a)(2). [ ] on September 26, 2011 pursuant to Rule 485(a)(2). If appropriate, check the following box: [] This post-effective amendment designates a new effective date for a previously filed post-effective amendment. THE REGISTRANT HEREBY AMENDS THIS REGISTRATION STATEMENT ON SUCH DATE OR DATES AS MAY BE NECESSARY TO DELAY ITS EFFECTIVE DATE UNTIL THE REGISTRANT SHALL FILE A FURTHER AMENDMENT THAT SPECIFICALLY STATES THAT THE REGISTRATION STATEMENT SHALL THEREAFTER BECOME EFFECTIVE IN ACCORDANCE WITH SECTION 8(A) OF THE SECURITIES ACT OF 1933, OR UNTIL THE REGISTRATION STATEMENT SHALL BECOME EFFECTIVE ON SUCH DATE AS THE COMMISSION, ACTING PURSUANT TO SAID SECTION 8(A), MAY DETERMINE. Neither the U.S. Securities and Exchange Commission (the "SEC") nor any state securities commission has approved or disapproved of these securities or passed upon the accuracy or adequacy of this prospectus. Any representation to the contrary is a criminal offense. The information in this prospectus is not complete and may be changed. We may not sell securities until the registration statement filed with the SEC is effective. This prospectus is not an offer to sell these securities and is not soliciting an offer to buy these securities in any state where the offer or sale is not permitted. SUBJECT TO COMPLETION, DATED AUGUST 19, 2011 Vericimetry U.S. Small Cap Value Fund (the "Fund") a series of VERICIMETRY FUNDS (the "Trust") Ticker: [] Prospectus These securities have not been approved or disapproved by the U.S. Securities and Exchange Commission nor has the U.S. Securities and Exchange Commission passed upon the accuracy or adequacy of this Prospectus. Any representation to the contrary is a criminal offense. , 2011 The information in this prospectus is not complete and may be changed. We may not sell securities until the registration statement filed with the SEC is effective. This prospectus is not an offer to sell these securities and is not soliciting an offer to buy these securities in any state where the offer or sale is not permitted. TABLE OF CONTENTS Page Fund Summary Information 1 Investment Program 4 Principal Investment Risks 4 Disclosure of Portfolio Holdings 6 Fund Management 6 Pricingof Shares 7 How to Purchase and Redeem Shares 7 Frequent Trading Policy 11 Dividends and Capital Gains Distributions 12 Taxes 12 Shareholder Documents 13 Financial Highlights 13 Fund Service Providers 14 i FUND SUMMARY INFORMATION Vericimetry U.S. Small Cap Value Fund Investment Objective The Fund seeks to achieve long-term capital appreciation. Fund Fees and Expenses This table describes the fees and expenses you may pay if you buy and hold shares of the Fund. Shareholder Fees (fees paid directly from your investment None Annual Fund Operating Expenses (expenses that you pay each year as a %of the value of your investment) Management Fees % Distribution and/or Service (12b-1) Fees None Other Expenses (1) % Total Annual Fund Operating Expenses % Fee Waiver and/or Expense Reimbursement %) Total Annual Fund Operating Expenses After Fee Waiver and/or Expense Reimbursement % (1) Other Expenses are based on estimated amounts for the current fiscal year. The Fund's investment adviser, Vericimetry Advisors LLC ("Vericimetry" or the "Adviser"), has agreed to waive its management fee and/or pay certain operating expenses of the Fund to the extent necessary to prevent the operating expenses of the Fund (excluding interest, taxes, brokerage commissions and other expenses that are capitalized in accordance with generally accepted accounting principles, and other extraordinary costs, such as litigation and other expenses not incurred in the ordinary course of the Fund's business) from exceeding 0.60% of the Fund's average net assets per year, for at least one year following the date of this Prospectus.Thereafter, the expense limitation/waiver arrangements shall continue in effect from year to year unless terminated pursuant to the terms of the agreement. At any time that the expenses of the Fund are less than the rate listed above on an annualized basis, Vericimetry retains the right to seek reimbursement for any fees previously waived and/or expenses previously assumed, to the extent that such reimbursement will not cause the Fund's annualized expenses to exceed 0.60% of its average net assets on an annualized basis. The Fund is not obligated to reimburse Vericimetry for fees previously waived or expenses previously assumed by Vericimetry more than three years before the date of such request for reimbursement. 1 Example The following example is intended to help you compare the cost of investing in the Fund with the costs of investing in other mutual funds. This example does not take into account brokerage commissions that you pay when purchasing or selling shares of the Fund.The example assumes that you invest $10,000 in the Fund for the time periods indicated and then sell all of your shares at the end of those periods. The example also assumes that your investment has a 5% return each year and that the Fund's operating expenses remain the same. Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1 YEAR 3 YEARS $[] $[] Portfolio Turnover The Fund is new and, therefore, does not have a historical portfolio turnover rate. Principal Investment Strategies and Related Risk Factors The Fund invests in a wide and diverse universe of U.S. small cap value stocks.The Adviser utilizes a structured quantitative investment approach based on a set of well defined, fundamental characteristics to identify value stocks for the Fund.A value stock has a low price relative to various characteristics considered in assessing a company's worth, including book value, sales, earnings and operating cash flows. The Adviser identifies value stocks by considering multiple factors (e.g., book value to market value, price to earnings, price to sales, or price to operating cash flows). Under normal market circumstances, the Fund invests at least 80% of its net assets in equity securities of companies that were small cap companies at the time the securities were purchased.For investment purposes, the Adviser defines small cap companies as companies with market capitalizations generally in the lowest 10% of total market capitalization, or companies whose market capitalizations are smaller than the 1,200th largest publicly-traded U.S. company, whichever results in the higher market capitalization break point.Total market capitalization is defined as the total market capitalization of all U.S. companies traded on a principal U.S exchange or over-the counter market. As of June 30, 2011, using the guidelines and definitions above, the market capitalization of a small cap company was equal to or below $ 1.77 billion. The Adviser utilizes a market capitalization weighted approach to determine the target weights of the U.S. small cap value stocks for purchase. Market capitalization is generally defined as the number of a company's shares that are outstanding, multiplied by each share's market price. In certain circumstances the Adviser may utilize a float-adjusted market capitalization. Typically, greater weighting in the Fund is given to small companies with higher relative market capitalization. The Adviser may modify the market capitalization weights, as it deems appropriate, in order to give a greater weight to the securities in the Fund with smaller market capitalization or to account for individual security liquidity. The Fund invests primarily in the common stock equity securities of small cap companies. However, the Fund may also invest in or use financial futures contracts and other types of equity-linked derivative instruments, as well as exchange-traded-funds ("ETFs") to gain exposure to the equity market or maintain liquidity to pay for redemptions. A portion of the Fund's assets may be held in cash or cash-equivalent investments, including, but not limited to short-term investment funds. The Fund may also engage in securities lending practices to generate supplemental income. 2 The Fund's principal investment strategies involve risks, including those summarized below. Market Risk.The value of the Fund's investments may decline due to market fluctuations caused by equity market dynamics, geo-political issues, adverse economic conditions or other broad market or security-specific risks. Small Company Risk.Small company securities tend to be less liquid and more difficult to sell than those issued by larger companies. Small company stocks can be more volatile and may underperform the market or become out of favor with investors. Value Investment Risk.Value securities may underperform the market or become out of favor with investors, and the Fund could lose money if the Adviser's assessment of a company's value is incorrect. Derivatives Risk.Investments in derivatives may be illiquid, difficult to price, and leveraged, so that small changes may produce disproportionate losses for the Fund. Investments in derivatives may also be subject to counterparty risk to a greater degree than more traditional investments. Securities Lending Risk.The Fund may lend a portion of its portfolio securities in seeking to generate additional income for the Fund. The Fund could lose money if a borrower is unable to meet margin calls or return the borrowed security upon request, or if volatility in the collateral's value causes adverse effects. ETF-Related Risk.An investment in an ETF generally presents the same primary risks as an investment in a traditional mutual fund, such as the risk that the prices of the securities owned by the ETF will go down. ETFs have their own operating expenses that are deducted from their assets and, thus, are borne by the shareholders of the ETF. Accordingly, amutual fundthat invests in an ETF will bear its share of the operating expenses of the ETF in which it invests. Fund Performance The Fund has not completed a full calendar year of operations and therefore has no performance information. Fund Management Vericimetry Advisors LLC is the Fund's investment adviser.Andrew L. Berkin and Patrick T. Bradford are the Fund's portfolio managers and have managed the Fund since its inception. Purchasing and Redeeming Shares of the Fund Investors may purchase or redeem shares of the Fund on any day that the New York Stock Exchange ("NYSE") is open for trading. Purchases and redemptions may be made by following the applicable instructions outlined in the section of this Prospectus entitled "How to Purchase and Redeem Shares." An investor seeking to purchase shares through an intermediary should contact the financial intermediary for information regarding purchase and redemption procedures. The Fund is generally available for investment only by certain investors ("Approved Investors"), which are institutional clients, clients of registered investment advisers, clients of financial institutions, and a limited number of certain other investors as approved from time to time by the Adviser. Employees, former employees, members, former members, officers and directors of the Adviser and the Fund and friends and family members of such persons may, in the Adviser's discretion, also be considered Approved Investors.The Fund reserves the right to reject any initial or additional investment and to suspend the offering of Fund shares. All investments are subject to approval by the Fund, and all investors must complete and submit the necessary account registration forms in good order. 3 Tax Status Unless investing through a tax-deferred plan or retirement account, (e.g. an individual retirement account ("IRA" or 401(k) plan), the dividends and distributions a shareholder receives are typically taxable on a combined ordinary income and capital gains basis. INVESTMENT PROGRAM The Fund seeks to achieve its investment objective by investing primarily in small cap value stocks. Under normal market circumstances, the Fund invests at least 80% of its net assets in equity securities of small cap companies at the time of purchase.As stated above, the Adviser utilizes a market capitalization weighted approach to determine the target weighting of the U.S. small cap value stocks for purchase. In certain circumstances, the Adviser may utilize a float-adjusted market capitalization, the effect of which may reduce the number of shares outstanding for the shares that would be sold in the normal open market.The Adviser may modify the market capitalization weights as it deems appropriate in order to give a greater weight to the securities in the Fund with smaller capitalization, or to account for individual security liquidity. The Adviserexpects to rebalance the Fund's portfolio no less than quarterly, at which time the Adviserwill consider which securities are eligible for inclusion in the portfolio by virtue of their fundamental characteristics, including multiple value factors and capitalization. The Adviser places a priority on efficiently managing portfolio turnover and keeping trading costs low.The Adviser engages in a buy and hold investment strategy that involves seeking to buy securities and hold them for a relatively longer period of time, regardless of short-term factors, such as fluctuations in the market or volatility of the stock price.This buy and hold strategy, which focuses on size and value premiums, tends to create a naturally low portfolio turnover and generally lower trading costs.In addition, the Adviser employs a selective trading approach to minimize trading costs; it trades securities with liquidity in mind to implement the investment strategy in an efficient, low cost manner. The Adviser employs techniques that seek to reduce taxable distributions by the Fund.These techniques include tracking the individual tax lots to reduce both the amount of capital gain realization and maximize long-term capital gain characterization. The Fund invests primarily in common stock equity securities of small cap companies. However, the Fund may also invest in or use financial futures contracts and other types of equity-linked derivative instruments and ETFs to gain exposure to the equity market and to maintain liquidity. A portion of the Fund's assets may be held in cash or cash-equivalent instruments, including, but not limited to, short-term investment funds. PRINCIPAL INVESTMENT RISKS As with any investment,Fund shareholdersare subject to the risk that his or her investment could lose money.An investment in the Fund is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency.The principal risks affecting shareholders' investments in the Fund are set forth below. 4 Market Risk:Even a long-term investment approach cannot guarantee a profit.The value of the Fund's investments may decline due to market fluctuations caused by equity market dynamics, geo-political issues, adverse economic conditions or other broad market or security-specific risks. Small Company Risk:Investing in securities of small cap companies may involve greater risk and more volatility than investing in securities issued by larger, more established companies.Smaller company stocks are often times less liquid, and can be more difficult to sell.Typically, small cap companies have less access to liquidity and other resources, including financial and managerial resources that are necessary to overcome an unfavorable business climate or adverse economic conditions. Value Investment Risk:Value stocks may perform differently from the market as a whole and following a value oriented investment strategy may cause the Fund to, at times, underperform equity funds that use other investment strategies. The Fund's strategy of investing in value stocks carries risk.If the Adviser's assessment of a company's value is wrong, the Fund could suffer losses or perform poorly relative to expectations or other fund strategies.Value securities may underperform the market or become out of favor with investors, causing prolonged periods of price devaluation relative to the securities' underlying fundamental characteristics. Derivatives Risk:Derivatives are financial instruments with no intrinsic value, but have value that depends on, or is derived from, the value of an underlying asset, reference rate or index.The use of derivatives carries a number of risks, including but not limited to counter-party risk, unexpected price fluctuations, interest rate fluctuations, credit volatility, and improper valuation.Because the derivative's value lies with the instrument itself rather than the underlying asset, the holder (the Fund) may lose money or experience volatility uncorrelated to the actual asset or instrument. Using derivatives for purposes other than to hedge risk may be considered speculative in nature and is often associated with higher risk. Securities Lending Risk:Securities lending, which occurs when the Fund lends its securities to other market participants, involves risk.Borrowers may not be able to meet margin calls or return the borrowed security upon request.The Fund could lose money if it is unable to retrieve loaned-out securities in a timely fashion.The Fund may also experience adverse effects due to lesser quality collateral, volatility in the value of collateral or tax consequences associated with securities lending activities. ETF-Related Risk: The Fund may invest in securities of ETFs. ETFs are similar to traditional mutual funds, except that their securities trade throughout the trading day in the secondary brokerage market much like stocks of public companies. ETFs have their own operating expenses that are deducted from their assets and, thus, are borne by the shareholders of the ETF. Accordingly, amutual fundthat invests in an ETF will bear its pro-rata share of the ETF's fees and expenses including advisory fees, and such fees and other expenses will be borne indirectly by Fund shareholders. An investment in an ETF generally presents the same primary risks as an investment in a traditional mutual fund such as the risk that the prices of the securities owned by the ETF will go down. In addition to the risks described above, an investment in an ETF is also subject to the following risks: (i) the market price of the ETF may trade at a discount to its NAV and (ii) trading of an ETF's securities may be suspended due to market conditions or for other reasons. 5 DISCLOSURE OF PORTFOLIO HOLDINGS The Fund provides a complete list of its holdings as of the end of each quarter of the Fund's fiscal year. The Fund discloses its holdings in filings submitted to the SEC on Form N-CSR (filed after the Fund's second and fourth quarters) and Form N-Q (filed after the Fund's first and third quarters). Shareholders many view the Fund's filings, when available, on the SEC's website at www.sec.gov. Portfolio holdings and other information about the Fund may also be reviewed and copied at the SEC's Public Reference Room in Washington, DC. Information about the operation of the SEC's Public Reference Room may be obtained by calling the SEC at 1-800-SEC-0330. A list of the Fund's quarter-end holdings will also be available on the Fund's website, www.vericimetry.com, approximately 30 days following each quarter, and will remain available on the website until the list is updated for the subsequent quarter. A description of the Fund's full policies and procedures with respect to the disclosure of the Fund's portfolio securities is available in the Fund's Statement of Additional Information ("SAI"). FUND MANAGEMENT The Investment Manager Vericimetry Advisors LLC is the Fund's investment adviser. Pursuant to an investment advisory agreement with the Fund (the "Advisory Agreement"), the Adviser is responsible for selecting the Fund's investments, providing investment research and managing the Fund's day-to-day business. Vericimetry is a Delaware limited liability company with its principal business address at 800 Wilshire Blvd., Suite 300, Los Angeles, CA 90017. The Advisory Agreement was approved by the Board of Trustees of the Trust (the "Board"), including a majority of the Trustees who are not "interested persons," as defined in the Investment Company Act of 1940 (the "1940 Act"), of the Fund or the Adviser (the "Independent Trustees"), at a meeting held on July 19, 2011. Pursuant to the Advisory Agreement, the Fund pays the Adviser an asset-based management fee (the "Management Fee") for the investment advisory and administrative services it provides to the Fund.The Management Fee is payable monthly at the annual rate of 0.50% of the average daily net assets of the Fund. In its role as Adviser, Vericimetry is responsible for making investment decisions with respect to the Fund's assets, selecting broker-dealers to execute portfolio transactions on behalf of the Fund, monitor and ensure consistency with the Fund's investment strategies and policies, and provide other management and administrative services to the Fund on an ongoing basis, subject to the oversight of the Board. As discussed above, Vericimetry has contractually agreed to waive the Management Fee and/or pay certain operating expenses of the Fund to the extent necessary to prevent certain operating expenses of the Fund from exceeding 0.60% of the Fund's average net assets per year for at least one year from the date of this Prospectus, and thereafter shall remain in effect from year to year unless terminated pursuant to the terms of the expense limitation/waiver arrangements.See "Fund Summary Information Fund Fees and Expenses." A discussion regarding the basis for the Board's approval of the Advisory Agreement will be available in the Fund's annual report to shareholders for the fiscal year ending September 30, 2012. 6 Portfolio Managers Andrew L. Berkin, who serves as Co-Chief Investment Officer and Portfolio Manager at Vericimetry, and Patrick T. Bradford, who serves as Head of Trading and Portfolio Manager at Vericimetry, are primarily responsible for the day-to-day management of the Fund's portfolio.Mr. Berkin and Mr. Bradford (the "Portfolio Managers") have held their current positions at Vericimetry since the firm was founded, and have been the Fund's portfolio managers since the Fund's inception. The Portfolio Managers work together to develop and implement investment strategies designed to achieve the Fund's investment objective. The SAI provides additional information about the Portfolio Managers' compensation, other accounts managed by the Portfolio Managers and the Portfolio Managers' ownership of Fund shares. PRICING OF SHARES Net Asset Value Purchases and redemptions of Fund shares may be made on each day that the NYSE is open for business.The Fund's net asset value ("NAV") is computed each day as of the close of business of the NYSE, normally 4:00 p.m. Eastern Standard Time. The Fund's NAV is based on the value of its portfolio securities and other assets, which are also determined each day as of the close of business of the NYSE. The Fund values its securities based on readily available market quotations.Where market quotations are not readily available, or if an available market quotation is determined not to be reliable, a security will be valued based on its fair value as determined in accordance with its valuation procedures, as approved by the Board.The Adviser may use fair value pricing under circumstances that include the available prices not representing the fair value of the instrument, the early closing of the exchange on which a security is traded or suspension of trading in the security. Fair valuation of a particular security is an inherently subjective process. In each case where a security is fair valued, consideration is given to the facts and circumstances relevant to the particular situation. This consideration includes reviewing various factors set forth in the valuation procedures adopted by the Board and other factors, as warranted. It is possible that the fair value determined for a security will be materially different than the value that could be realized upon the sale of that security. HOW TO PURCHASE AND REDEEM SHARES Purchasing Shares Investors may purchase shares of the Fund by bank wire transfer of funds, by check or through an approved intermediary. A shareholder that invests in the Fund through a financial intermediary should contact the financial intermediary for information regarding purchase and redemption procedures. The Fund is generally available for investment only by Approved Investors (See "Fund Summary Information Purchasing and Redeeming Shares of the Fund."). The Fund reserves the right to reject any initial or additional investment and to suspend the offering of Fund shares. All investments are subject to approval by the Fund, and all investors must complete and submit the necessary account application forms in good order. 7 With respect to the purchase of shares, the investor account must be in "good order" meaning that a fully completed and properly executed account registration form, and any additional supporting legal documentation required by the Transfer Agent , have been received and accepted by the Transfer Agent, andthat the purchase order instructions includes the (i) the name of the Fund, (ii) the dollar amount of shares to be purchased, (iii) the investor's account number and (iv) the investor's funds are received prior to the close of regular trading on the NYSE (normally, 4:00 p.m. Eastern Standard Time) on the day of the purchase. Request received after 4:00 p.m. Eastern Time will be transacted at the next business day's NAV. If an order to purchase shares must be canceled due to nonpayment, the purchaser will be responsible for any loss incurred by the Fund arising out of such cancellation. To recover any such loss, the Fund reserves the right to redeem shares owned by any purchaser whose order is canceled, and such purchaser may be prohibited or restricted in the manner of placing further orders. Investors that have accounts with a bank that is a member or a correspondent of a member of the Federal Reserve System may purchase shares by requesting their bank to transmit immediately available funds (federal funds) by wire to: UMB Bank, N.A. ABA Number 101000695 For credit to Vericimetry Funds A/C# XXXXXXXX For further credit to: "Fund name" Your account number(s) Name(s) of investor(s) Social security or tax payer ID number Before sending your wire, please contact the Transfer Agent at 1-855-755-7550 to notify it of your intention to wire funds. This will ensure prompt and accurate credit upon receipt of your wire. Your bank may charge a fee for its wiring service. Wired funds must be received prior to 4:00 p.m. (Eastern Time) to be eligible for same day pricing. Vericimetry Funds and UMB Bank, N.A. are not responsible for the consequences of delays resulting from the banking or Federal Reserve wire system, or from incomplete wiring instructions. If you wish to purchase shares of the Fund by check, you may do so by sending a check and purchase instructions in good order for the amount you wish to invest in the Fund to the address indicated below. Regular Mail Vericimetry Funds P.O. Box 2175 Milwaukee, Wisconsin 53201 Overnight Delivery Vericimetry Funds 803 West Michigan Street Milwaukee, Wisconsin 53233-2301 Make your check payable to Vericimetry Funds. All checks must be in U.S. Dollars and drawn on U.S. banks. The Funds will not accept payment in cash, including cashier's checks, third party checks, Treasury checks, credit card checks, traveler's checks, money orders or starter checks for the purchase of shares. 8 If your check is returned for insufficient funds, your purchase will be canceled and a $20 fee will be assessed against your account by the Transfer Agent. Shares may also be purchased and sold by individuals through securities firms that may charge a service fee or commission for such transactions. No such fee or commission is charged on shares that are purchased or redeemed directly from the Fund. Investors that are clients of investment advisory organizations may also be subject to investment advisory fees under their own arrangements with such organizations. Selling Shares Investors seeking to redeem shares of the Fund by sending a written redemption request in good order to Vericimetry Funds at the address indicated below: Regular Mail Vericimetry Funds P.O. Box 2175 Milwaukee, Wisconsin 53201 Overnight Delivery Vericimetry Funds 803 West Michigan Street Milwaukee, Wisconsin 53233-2301 Any shareholders that invest in the Fund through a financial intermediary should contact the shareholder's financial intermediary regarding redemption procedures. The Fund will redeem shares at their next determined NAV after the Transfer Agent receives a written request for redemption in good order. A request is deemed to be in "good order" when it includes all necessary documentation to be received in writing by the Fund no later than the close of regular trading on the NYSE (normally, 4:00 p.m. Eastern Standard Time). Such information includes, but is not limited to, the Fund name, name(s) on the account, the account number, the number of shares to be redeemed, any required signatures of all account owners exactly as they are registered on the account, any required signatures, medallion guaranteed, and any supporting legal documentation that is required in the case of estates, trusts, corporations, or partnerships, and certain other types of accounts. A Medallion signature guarantee must be included if any of the following apply: · The redemption is for an amount exceeding $100,000 worth of shares; · If a change of address was received by the Transfer Agent within the last 15 days; · If ownership is changed on your account; or · When establishing or modifying certain services on your account. Redeeming shareholders, who have authorized redemption payment by wire in writing, may request that redemption proceeds be paid in federal funds wired to the bank they have designated in writing. The Fund reserves the right to send redemption proceeds by check in its discretion. In such cases, the shareholder may request overnight delivery of such check at the shareholder's own expense. If the proceeds are wired to the shareholder's account at a bank that is not a member of the Federal Reserve System, there could be a delay in crediting the funds to the shareholder's account. The Fund reserves the right at any time to suspend or terminate the redemption by wire procedure after prior notification to shareholders. The redemption of all shares in an account will result in the account being closed, and an investor will have to complete a new account registration form for future investments. 9 Payment of redemption proceeds will generally be made within 7 days after a redemption request in good order is received.In the case of redeeming shareholders that purchased shares by check, payment will not be made until the Transfer Agentcan verify that the payment for the purchase has been (or will be) retained. Any delay in connection with this process, which may take up to 10 days or more, may be avoided if investors submit a certified check along with its purchase order. Medallion Signature Guarantee In addition to the situations described above, the Funds reserve the right to require a Medallion signature guarantee in other instances based on the circumstances relative to the particular situation. Shareholders redeeming their shares by mail should submit written instructions with a Medallion signature guarantee (if you wish to redeem more than $100,000 worth of shares) from an eligible institution such as a domestic bank or trust company, broker, dealer, clearing agency or savings association, or from any participant in a Medallion program recognized by the Securities Transfer Association. The three recognized Medallion programs are Securities Transfer Agents Medallion Program, Stock Exchanges Medallion Program and New York Stock Exchange, Inc. Medallion Signature Program. Signature guarantees that are not part of these programs will not be accepted. Participants in Medallion programs are subject to dollar limitations which must be considered when requesting their guarantee. The Transfer Agent may reject any signature guarantee if it believes the transaction would otherwise be improper.A notary public cannot provide a signature guarantee. Involuntary Redemptions If, as a result of redemptions, the value of a shareholder's interest in the Fund falls to $500 or less, the Fund may redeem all of the shares held by such investor.Before involuntarily redeeming shares and sending the proceeds to the investor, however, the Fund will notify the investor in writing that the Fund intends to redeem the account at least 60 days before the redemption date. The shareholder will then have 60 days from the date of the notice to make whatever additional investment is necessary to increase the value of the Fund's shares held in the account to more than $500 and avoid such involuntary redemption. In the case of an involuntary redemption, the redemption price paid to the relevant investor will be the aggregate NAV of the shares in the account at the close of business on the redemption date. The right to redeem small accounts applies to accounts established directly with the Fund. In-Kind Redemptions The Fund reserves the right, subject to applicable federal securities laws and the rules thereunder, to honor any request for redemption by making payment, in whole or in part, "in-kind." This means that, in lieu of cash, the Fund may redeem payment by distributing portfolio securities that the Fund owns. Investors may incur brokerage charges and other transaction costs selling securities that were received in payments of redemptions Cost Basis Reporting As of January 1, 2012, federal law requires that mutual fund companies report their shareholders' cost basis, gain/loss, and holding period to the IRS on the shareholders' Consolidated Form 1099s when "covered" shares of the mutual funds are sold. Covered shares are any Fund shares acquired on or after January 1, 2012. 10 The Fund has chosen "Average Cost " as its standing (default) tax lot identification method for all shareholders, which means this is the method the Fund will use to determine the value of shares deemed to be sold when there are multiple purchases on different dates at differing net asset values, and the entire position is not sold at one time. Average Cost is calculated by looking at the total costs of all shares divided by the total number of shares in the account to yield the average cost per share. The Fund's standing tax lot identification method is the method it will use to report the sale of covered shares on your Consolidated Form 1099 if you do not select a specific tax lot identification method. You may choose a method other than the Fund's standing method at the time of your purchase or upon the sale of covered shares. Please refer to the appropriate Internal Revenue Service regulations or consult your tax advisor with regard to your personal circumstances. FREQUENT TRADING POLICY The Fund's management and Board of Trustees believe, frequent trading (which may include market timing, short-term or excessive trading) of Fund shares creates risks for the Fund and its shareholders, including interfering with the efficient management of the Fund, increased administrative and transactions costs, and potential dilution of long-term shareholders' interests caused by traders that seek short-term profits by engaging in frequent trading.The risk to long-term shareholders of the Vericimetry U.S. Small Cap Value Fund may be increased because it invests in small cap securities that may have less liquidity, potentially increasing transaction costs. The Fund is intended for long-term investment purposes and not for excessive short-term trading or market timing. The Fund has adopted policies and procedures, as approved by the Board, designed to detect and deter frequent or excessive short-term trading of Fund shares. Trading activity in and out of the Fund is monitored from time to time in an effort to identify frequent or excessive short-term trading activity.The Fund may consider that a shareholder has violated the excessive trading policy if it determines the shareholder has engaged in the sale or exchange of shares within a short period of time after shares were purchased or that a shareholder has engaged in a series of transactions of amounts or of a frequency indicating an excessive trading pattern. If the Fund determines that a shareholder has violated the frequent trading policy, the Fund may temporarily or permanently restrict the account from subsequent purchases. The Fund or its agents reserve the right to restrict, refuse or cancel any purchase or exchange orders with or without prior notice, for any reason, including in particular, if it believes the order(s) was made on behalf of market timers or is attributable to excessive trading. If implemented, a restriction will begin at some point after the transaction that caused the violation.In determining whether to take such actions, the Fund seeks to act in a manner that is consistent with the interests of shareholders. Certain transactions are exempt from the excessive trading policy: (i) shares purchased through reinvested dividends or capital gains distributions; (ii) systematic or automated transactions whether the shareholder or financial advisor does not exercise direct control over the investment decision; (iii) scheduled retirement plan contributions,distributions or loan activity; (iv) IRA transfers, rollovers, Roth IRA conversions or IRA recharacterizations; and (v) purchases and redemptions by certain fund of funds. The Fund cannot always identify or reasonably detect frequent, short-term or other disruptive trading. In particular, it may be difficult to identify such trading in certain omnibus accounts and other accounts traded through financial intermediaries (which may include broker-dealers, retirement plan administrators, bank trust departments or other financial services organizations). By their nature, omnibus accounts permit the aggregation of client transactions and ownership positions, thus concealing from the Fund the identity of individual investors and their transactions. Vericimetry complies with Rule 22c-2 of the Investment Company Act of 1940, which requires the Fund to reach an agreement with each of its financial intermediaries pursuant to which certain information regarding transactions of Fund shares by underlying beneficial owners through these financial intermediary accounts will be provided to the Fund upon request. Even with such agreements and procedures in place however, there can be no guarantee that all frequent, short-term or other disruptive trading activity the Fund may consider inappropriate will be detected. 11 DIVIDENDS AND CAPITAL GAINS DISTRIBUTIONS The Fund intends to qualify each year as a regulated investment company under the Internal Revenue Code of 1986, as amended (the "Code"). As a regulated investment company, the Fund generally is not subject to the U.S. federal income tax on the income and gains it distributes to shareholders. Dividends from net investment income and any net realized capital gains (after any reductions for available capital loss carry-forwards) will be distributed annually, typically in December. If necessary, the Fund may distribute income dividends and capital gains more frequently to reduce or eliminate federal excise or income taxes. Capital gains distributions may vary considerably from year to year as a result of the Fund's normal investment activities and cash flows. In the event of a market downturn, the Fund may experience capital losses and unrealized depreciation in value of investments, which may reduce or eliminate capital gains distributions for a period of time. The Fund may distribute prior year's capital gains, even though it experienced a loss for the current year.Each shareholder will automatically receive all income dividends and capital gains distributions in additional Fund shares at NAV (as of the business date following the dividend record date), unless the shareholder has selected an alternative method of receiving such distributions. Each year, Fund shareholders will receive statements showing the tax status of distributions received the previous calendar year. Distributions that were declared in December to shareholders of record in December are taxable as if they were paid in December, even if the distributions were actually paid in January. If a shareholder buys shares shortly before or on the "record date" for a Fund distribution—the date that establishes such shareholder as a person eligible to receive the upcoming distribution—the shareholder will receive, in the form of a taxable distribution, a portion of the money the shareholder had just invested. Therefore, the shareholder may wish to find out the Fund's record date before investing. Of course, the Fund's share price may, at any time, reflect undistributed capital gains or income. Unless the Fund incurs offsetting losses, these amounts will eventually be distributed as taxable distributions. TAXES This discussion should be read in conjunction with the other sections of this Prospectus and the SAI. With respect to taxable investors, distributions by the Fund (other than exempt-interest dividends) are generally taxable as ordinary income, capital gains, or some combination of both. This is the case regardless of whether such distributions are received in the form of additional Fund shares or cash. For federal income tax purposes, distributions by the Fund of short-term capital gains are taxable to shareholders as ordinary income.Distributions of long-term capital gains are taxable to shareholders as long-term capital gains, no matter how long the shares were owned. In the event that the Fund has a high portfolio turnover rate, the Fund is more likely to generate short-term capital gains than a fund with a low portfolio turnover rate. With respect to taxable years of the Fund beginning before January 1, 2013 (unless such provision is extended or made permanent) a portion of income dividends reported by the Fund as "qualified dividend income" may be eligible for taxation by U.S. shareholders who are individuals, trusts or estates at long-term capital gain rates provided certain holding period and other requirements are met by both the shareholder and the Fund. 12 The sale of Fund shares is a taxable event and may result in a capital gain or loss. Capital gain or loss may also be realized from an ordinary redemption of shares. If a shareholder holds Fund shares for six months or less and during that period receives a distribution taxable to them as a long-term capital gain, any loss realized on the sale of such shares during such six-month period would be a long-term capital loss to the extent of such distribution. The Fund generally will be required to withhold federal income tax ("backup withholding") from dividends paid, capital gain distributions, and redemption proceeds otherwise payable to a shareholderifthe shareholder (i) fails to furnish the Fund with their correct taxpayer identification number or social security number, (ii) the IRS notifies them or the Fund that the shareholder failed to properly reportcertain interest and dividend income to the IRS and to respond to notices to that effect, or (iii) when required to do so, the shareholder failed to certify that they are not subject to backup withholding. The rate of backup withholding is currently 28%. Non-U.S. investors may be subject to U.S. withholding tax at a rate of 30% (or a lower treaty rate) and are subject to special U.S. tax certification requirements to avoid backup withholding and claim any treaty benefits. If you are a non-U.S. shareholder, please see the Fund's SAI for information on how you will be taxed as a result of holding shares in the Fund. The foregoing discussion is general in nature and is not intended to provide an exhaustive presentation of the tax consequences of investing in the Fund. Distributions may also be subject to additional state, local and foreign taxes, depending on each shareholder's particular situation. Shareholders are advised to consult their own tax advisers with respect to the particular tax consequences to them of an investment in the Fund. SHAREHOLDER DOCUMENTS In order to reduce the amount of duplicatemailings and to reduce expenses, the Fund will, until notified otherwise,deliver only onecopy of certain shareholder documents, such as this Prospectus and annual and semi-annual reports, to related shareholders at the same address, even if accounts are registered in different names. This practice, known as "householding," does not apply to personal information documents, such as account statements. If you do not wish to participate in householding, please call the Fund at 1-855-755-7550. FINANCIAL HIGHLIGHTS Financial highlights information is not available because, as of the date of this Prospectus, the Fund has not yet commenced investment operations. 13 FUND SERVICE PROVIDERS Investment Adviser Custodian Vericimetry Advisors LLC 800 Wilshire Blvd., Suite 300 Los Angeles, CA 90017 UMB Bank N.A. 928 Grand Boulevard, 5th Floor Kansas City, MO 64106 Accounting Services and Transfer Agent Distributor UMB Fund Services Inc. 803 W. Michigan Street Milwaukee, WI 53233 UMB Distribution Services LLC 803 W. Michigan Street Milwaukee, WI 53233 Legal Counsel Seward & Kissel LLP 1treet, NW Suite 350 Washington, DC 20005 Independent Registered Public Accounting Firm [Name of Accountant] [Address of Accountant] 14 OTHER AVAILABLE INFORMATION Additional information regarding the Fund's investment strategies, policies, service providers and other matters is included in the SAI.The SAI, dated , 2011, has been filed with the SEC and is incorporated by reference into this Prospectus. The SAI is, and the Fund's annual and semi-annual reports to shareholders will be, available without charge upon request. For shareholder inquiries, or to request a copy of the SAI or, when available, reports to shareholders, investors may make such request by calling 1-855-755-7550 or by writing to: Vericimetry Funds P.O. Box 2175 Milwaukee, WI 53201 A copy of the requested document(s) will be mailed no later than three business days of the receipt of such request.Immediate access to requested documents is available at the Fund's website at www.vericimetry.com. Information about the Fund (including the SAI) can also be reviewed and copied at the SEC's Public Reference Room in Washington, DC.Information concerning the operation of the Public Reference Room may be obtained by calling the SEC at 1-202-551-8090.Reports and other information about the Fund are also available on the SEC's EDGAR database at the SEC's website (www.sec.gov). Copies of this information can be obtained, after paying a duplicating fee, by electronic request (publicinfo@sec.gov), or by writing the SEC's Public Reference Section, Washington, DC 20549-1520. 15 (THIS INFORMATION IS NOT A PART OF THE PROSPECTUS) VERICIMETRY FUNDS PRIVACY POLICY [TO BE PROVIDED IN A SUBSEQUENT AMENDMENT] 16 The information in this Statement of Additional Information is not complete and may be changed.The Fund may not sell these securities until the Registration Statement filed with the Securities and Exchange Commission is effective. This Statement of Additional Information is not an offer to sell these securities and is not soliciting an offer to buy these securities in any state where the offer or sale is not permitted. SUBJECT TO COMPLETION, DATED AUGUST 19, 2011 VERICIMETRY FUNDS Vericimetry U.S. Small Cap Value Fund Ticker: [] STATEMENT OF ADDITIONAL INFORMATION [], 2011 This Statement of Additional Information ("SAI") is not a prospectus.This SAI relates to and should be read in conjunction with the prospectus of Vericimetry U.S. Small Cap Value Fund, a series of Vericimetry Funds, dated [], 2011.A copy of the prospectus may be obtained by contacting [] at [] or by visiting the website at www.vericimetry.com. Terms not defined in this SAI have the meaning assigned to them by the Investment Company Act of 1940, as amended. TABLE OF CONTENTS General Information about the Fund and Adviser 3 Investment Restrictions 3 Investment Techniques, Securities and Risks: 4 Cash Management 4 Equity Securities 4 Derivatives 4 Securities Lending 5 U.S. Government Securities 6 Foreign Securities 6 Short-Term Instruments 7 Illiquid Securities 7 Warrants and Rights 7 Securities of Other Investment Companies 7 ETFs 8 Portfolio Turnover 8 Portfolio Transactions and Brokerage 8 Management of the Funds - Trustees and Officers 9 Investment Advisory and Other Service Providers 13 Description of Shares 15 Principal Holders of Shares 15 Purchasing and Redeeming Shares 15 Taxation 17 1 Code of Ethics 23 Proxy Voting Policies and Procedures 23 Disclosure of Portfolio Holdings 24 Financial Statements 25 Performance Data 25 Appendix – Proxy Voting Policies, Procedures and Guidelines 26 2 GENERAL INFORMATION ABOUT THE FUND AND ADVISER Vericimetry Funds (the "Trust") was organized as a Delaware statutory trust on July 5, 2011 and is registered with the Securities and Exchange Commission (the "SEC") as an open-end management investment company under the Investment Company Act of 1940, as amended (the "1940 Act").The Trust currently offers shares of one portfolio, the U.S. Small Cap Value Fund (the "Fund"), and the offering of the Fund's shares (the "Shares") is registered under the Securities Act of 1933, as amended (the "Securities Act"). Vericimetry Advisors LLC (the "Adviser" or "Vericimetry") is organized as a Delaware limited liability company and serves as investment adviser to the Fund.Under an investment advisory agreement with the Fund, the Adviser conducts the management and investment program of the Fund under the supervision of the Board of Trustees of the Trust (the "Board"). INVESTMENT RESTRICTIONS Fundamental Investment Policies The Trust has adopted the following investment restrictions as fundamental policies with respect to the Fund. The following investment restrictions may not be changed without approval by the vote of (i) 67% or more of the voting securities of the Fund represented at a meeting at which more than 50% of the outstanding voting shares are present in person or by proxy, or (ii) more than 50% of the outstanding voting shares of the Fund, whichever is less. As a matter of fundamental policy the Fund: (1.)will limit its investment so that, with respect to 75% of the Fund's total assets, the Fund may not purchase securities of any issuer (except securities issued or guaranteed by the U.S. government, its agencies or instrumentalities or shares of other investment companies), if, as a result, (i) more than 5% of its total assets would be invested in the securities of such issuer; or (ii) acquire more than 10% of the outstanding voting securities of any one issuer; (2.)may not invest 25% or more of its total assets in the securities of one or more issuers conducting their principal business activities in the same industry or group of industries. This limitation does not apply to investments in securities issued or guaranteed by the U.S. government, its agencies or instrumentalities, or shares of investment companies; (3.)may not issue senior securities (as defined under the 1940 Act) or borrow money, except to the extent permitted under the 1940 Act or the rules and regulations thereunder (as such statute, rules or regulations may be amended from time to time) or by guidance regarding, interpretations of, or exemptive orders under, the 1940 Act; (4.)may not make loans, except to the extent permitted under the 1940 Act or the rules and regulations thereunder (as such statute, rules or regulations may be amended from time to time), or by guidance regarding, interpretations of, or exemptive orders under, the 1940 Act; (5.)may not purchase or sell physical commodities or real estate, except to the extent permitted under the 1940 Act or the rules and regulations thereunder (as such statute, rules or regulations may be amended from time to time) or by guidance regarding, interpretations of, or exemptive orders under, the 1940 Act; 3 (6.)may not act as an underwriter of securities issued by other persons, except to the extent permitted under the 1940 Act or the rules and regulations thereunder (as such statute, rules or regulations may be amended from time to time). Non-Fundamental Investment Policies The Fund has adopted as a non-fundamental policy, as required by Rule 35d-1 under the 1940 Act, that, under normal circumstances, at least 80% of the value of the Fund's net assets, plus the amount of any borrowings for investment purposes, will be invested in small cap securities.Additionally, if the Fund changes its 80% investment policy, the Fund will notify shareholders at least 60 days before the change, and will change the name of the Fund. For purposes of the investment limitations described above, the Adviser does not consider securities that are issued by the U.S. government or its agencies or instrumentalities to be investments in an "industry."Unless otherwise indicated, all limitations applicable to the Fund's investments apply only at the time that a transaction is undertaken. INVESTMENT TECHNIQUES, SECURITIES AND RELATED RISKS Cash Management Although the Fund is focused primarily on making investments in securities, the Fund is not required to be fully invested and may maintain a portion of its total assets in cash and securities generally considered to be cash equivalents, including U.S. Government securities, money market funds, short-term instruments, commercial paper and other high quality money market instruments.The Adviser believes that a certain amount of liquidity in the Fund is desirable both to meet operating requirements and to take advantage of new investment opportunities. The Fund also may adopt temporary defensive positions by investing larger portions of its assets in these investments when the Adviser believes it would be appropriate to do so, such as during periods in which adverse market, economic, political or other conditions warrant. Equity Securities Equity securities include common stocks, preferred stocks, warrants to acquire common stock and securities convertible into common stock. Investments in equity securities in general are subject to market risks that may cause their prices to fluctuate over time. Fluctuations in the value of equity securities in which the Fund invests will cause the net asset value ("NAV") of the Fund to fluctuate. The Fund may purchase equity securities traded on registered exchanges or the over-the-counter market. Derivatives A derivative is a financial instrument that has a value "derived" from the performance of an underlying asset, reference rate, or index. Derivatives generally take the form of contracts under which the parties agree to payments between them based upon the performance of a wide variety of underlying references, such as stocks, bonds, commodities, interest rates, currency exchange rates and various domestic and foreign indices. The main types of derivatives that the Fund may invest in are futures, forward contracts, options and swaps. 4 The Fund may use derivatives to seek market exposure in a cost effective manner, particularly when large cash flows occur. In some market environments with sufficiently large amounts of cash, trading over extended periods may lead to more favorable executions and lower transaction costs. In such events, the Fund may make investments in derivatives in seeking to achieve returns on the cash similar to the broader market. Because no derivative exactly matches the Fund's target holdings, there will be risk that the derivatives returns will be different from that of the rest of the Fund's holdings. Other risks include that the derivatives' return may not match the return of the underlying assets they are designed to track, and liquidity or market considerations may make exiting the derivative positions more costly or difficult. There is also the risk that the counterparty to the derivative may not be able to meet its obligations. The Fund may use the following types of derivatives: · Futures or Forwards Contracts; Options on Futures or Forwards Contracts. A futures or forwards contract is an agreement between two parties obligating one party to buy and the other to sell an underlying asset, rate or index at a specified price on a specified date. Futures contracts are standardized and trade on an exchange, while forwards contracts are not standardized and do not trade on an exchange. The contract may also be settled for cash based on the value of the underlying instrument. An option on a futures or forwards contract gives one party the option to buy or sell the derivative from the other at a specified price. · Options. An option is an agreement whereby for a premium or fee, one party gains the right to buy or sell the underlying asset from the other party at a specified price on or after a specified date. The Fund may lose the value of the premium paid if the underlying asset does not change in price sufficiently and the Fund chooses not to exercise the option before it expires. Options which the Fund may purchase include the following: o Options on Securities. The Fund may buy or sell options on individual equities as a potentially cost effective way to gain exposure to these securities and possibly acquire or dispose of the underlying securities. o Options of Security Indexes or exchange-traded funds ("ETFs"). The Fund may buy or sell options on equity indexes or their ETF equivalents as a potentially cost effective way to gain exposure to these indexes. · Swaps. Swaps are privately negotiated arrangements whereby the two parties agree to exchange cash payments at specified dates based upon the performance of the underlying instruments. The Fund may utilize swaps to provide a cost effective way to gain exposure to a portion of the stock market. Securities Lending The Fund is authorized to lend a portion of its portfolio securities (up to a maximum value of one-third of the Fund's total asset value) for the purpose of seeking to earn additional income. A principal risk in lending portfolio securities, as with other extensions of credit, is the possible loss of rights in the collateral should the borrower fail financially. In addition, the Fund may be exposed to the risk that the sale of any collateral realized will not yield proceeds sufficient to replace the loaned securities. In determining whether to lend securities to a particular borrower, the Adviser (subject to oversight by the Board) will consider all relevant facts and circumstances, including the creditworthiness of the borrower. The loans would be made only to firms deemed by the Adviser to be of good standing, and when, in the judgment of the Adviser, the consideration that can be earned from securities loans of this type justifies the attendant risk. 5 Under present regulatory policies, including those of the Board of Governors of the Federal Reserve System and the SEC, such loans may be made only to member firms of the New York Stock Exchange (the "Exchange") and will be required to be secured continuously by collateral in cash, cash equivalents, or U.S. Treasury Bills maintained on a current basis at an amount at least equal to the market value of the securities loaned. The Fund will have the right to call a loan and obtain the securities loaned at any time on five days' notice. While securities are on loan, the borrower will pay the Fund any income from the securities. The Fund may invest any cash collateral in portfolio securities and earn additional income or receive an agreed-upon amount of income from a borrower who has delivered equivalent collateral. Any such investment of cash collateral will subject the Fund to the related investment risks. The Fund will not have the right to vote on any securities having voting rights during the existence of the loan. The Fund will have the right to regain record ownership of loaned securities in order to exercise ownership rights such as voting rights, subscription rights and rights to dividends, interest, or distributions. The Fund may pay reasonable administrative and custodial fees in connection with a loan. U.S. Government Securities U.S. government securities are securities issued or guaranteed by the U.S. government or its agencies or instrumentalities, including U.S. Treasury securities, which are backed by the full faith and credit of the U.S. government and differ only in their interest rates, maturities, and times of issuance. Certain U.S. government securities are issued or guaranteed by agencies or instrumentalities of the U.S. government. Some obligations issued or guaranteed by U.S. government agencies and instrumentalities are supported by the full faith and credit of the U.S. government. Other obligations issued by or guaranteed by federal agencies, such as those securities issued by Fannie Mae, are supported by the discretionary authority of the U.S. government to purchase certain obligations of the federal agency, while other obligations issued by or guaranteed by federal agencies, such as those of the Federal Home Loan Banks, are supported by the right of the issuer to borrow from the U.S. Treasury. While the U.S. government provides financial support to such U.S. government-sponsored federal agencies, no assurance can be given that the U.S. government will always do so, since the U.S. government is not so obligated by law. Foreign Securities The Fund intends to purchase only securities that are listed on the U.S. exchanges and traded in the U.S. However, some of these securities may also be listed and traded in foreign markets. Issuers of some of these securities may also be headquartered or incorporated in foreign countries, and those issuers may have assets and revenues located around the world. Accordingly, the Fund is subject to certain risks associated with investing in foreign securities, such as political instability, confiscatory actions of foreign governments and varying economic conditions. Some of the Fund's income and gains may be subject to foreign withholding or other taxes, reducing its income and gains available for distribution. 6 Short-Term Instruments The Fund may invest in short-term instruments, including money market instruments, on an ongoing basis to provide liquidity or for other reasons. Short-term instruments consist of: (1) short-term obligations issued or guaranteed by the U.S. government or any of its agencies or instrumentalities; (2) other short-term debt securities rated AA or higher by S&P or Aa or higher by Moody's or, if unrated, of comparable quality in the opinion of the Adviser; (3) commercial paper; (4) bank obligations, including negotiable certificates of deposit, time deposits and bankers' acceptances; (5) repurchase agreements and (6) non-convertible corporate debt securities (e.g., bonds and debentures) with remaining maturities at the date of purchase of not more than 397days and that satisfy the rating requirements set forth in Rule2a-7 under the 1940 Act. At the time the Fund invests in commercial paper, bank obligations, or repurchase agreements, the issuer or the issuer's parent must have outstanding debt rated AA or higher by S&P or Aa or higher by Moody's or outstanding commercial paper or bank obligations rated A-1 by S&P or Prime-1 by Moody's, or, if no such ratings are available, the instrument must be of comparable quality in the opinion of the Adviser. Illiquid Securities The Fund is required to operate in accordance with the SEC staff's current position on illiquid securities, which limits investments in illiquid securities to 15% of the Fund's net assets.Pursuant to Rule 144A under the 1933 Act, the Fund may purchase certain unregistered (i.e. restricted) securities upon a determination that a liquid institutional market exists for the securities. If it is determined that a liquid market does exist, the securities will not be subject to the 15% limitation on holdings of illiquid securities. While maintaining oversight, the Board of Trustees of the Trust (the "Board") has delegated the day-to-day function of making liquidity determinations to the Adviser. For Rule 144A securities to be considered liquid, there must be at least two dealers making a market in such securities. Should the Fund purchase such securities, the Board and the Adviser will continuously monitor their liquidity. Warrants and Rights The Fund may invest in warrants and rights. Warrants entitle the holder to purchase equity securities from the issuer of the warrant at a specific price for a specific period of time.Warrant prices do not necessarily move in accordance with the prices of the underlying securities. Investments in warrants involve certain risks, including the possible lack of a liquid market for the resale of the warrants, potential price fluctuations as a result of speculation or other factors, and failure of the price of the underlying security to reach a level at which the warrant can be prudently exercised (in which case the warrant may expire without being exercised, resulting in the loss of the Fund's entire investment therein). Rights are similar to warrants, but normally have a short duration and are distributed directly by the issuer to its shareholders. Holders of warrants and rights receive no dividends, have no voting rights and have no rights with respect to the assets of the issuer. Securities of Other Investment Companies The Fund may invest in other investment companies to the extent permitted by applicable law or SEC exemption. Pursuant to Section 12(d)(1) of the 1940 Act, the Fund may invest in the securities of another investment company (the "acquired company") provided that the Fund, immediately after such purchase or acquisition, does not own in the aggregate: (i) more than 3% of the total outstanding voting stock of the acquired company; (ii) securities issued by the acquired company having an aggregate value in excess of 5% of the value of the total assets of the Fund; or (iii) securities issued by the acquired company and all other investment companies (other than Treasury stock) having an aggregate value in excess of 10% of the value of the total assets of the Fund.To the extent allowed by law or regulation, the Fund may invest its assets in securities of investment companies that are money market funds in excess of the limits discussed above. If the Fund acquires shares in investment companies, the Fund – and thus Fund shareholders would indirectly bear a proportionate share of any expenses of such investment companies (which may include management and advisory fees).Such a proportionate share of underlying fund expenses would be in addition to the Fund's expenses. 7 ETFs The Fund may purchase shares of ETFs. ETFs are open-end investment companies that issue shares which may be bought and sold on a securities exchange. ETFs typically hold portfolios of securities that seek to track particular market segments or indexes. The Fund may purchase ETF shares to temporarily gain exposure to a portion of the market while awaiting an opportunity to purchase securities directly. The risks of investing in ETFs generally reflect the risks of owning the underlying securities the ETFs are designed to track. However, an ETF's limited liquidity can cause the price of its shares to be more volatile than the underlying securities, and, because ETFs charge management fees, it may be more costly to own shares of the ETF than to own the securities directly.Investment companies that trade on exchanges are also subject to the risk that their prices may not totally correlate to the prices of the underlying securities in which those investment companies invest and the risk of possible trading halts due to market conditions or for other reasons. See also "Securities of Other Investment Companies" above. Portfolio Turnover Portfolio turnover may vary from year to year, as well as within a year. High turnover rates are likely to result in comparatively greater commission expenses and transaction costs. Generally, portfolio turnover over 100% is considered high and increases these costs. The portfolio turnover rate for the Fund is expected to be less than 50%. PORTFOLIO TRANSACTIONS AND BROKERAGE The Adviser is responsible for decisions to purchase and sell securities for the Fund, the selection of broker-dealers to effect the transactions and the negotiation of brokerage commissions. Accordingly, Vericimetry may establish securities accounts and/or process transactions through one or more securities brokerage firms. In placing orders for portfolio securities, the Trust's policy is that primary consideration be given to obtaining prompt and efficient execution of orders at "best execution".Best execution is generally understood to mean the most favorable cost or net proceeds reasonably obtainable under the circumstances; it does not necessarily mean the lowest possible commission in all circumstances. When selecting a broker-dealer or electronic trading platform for a specific transaction, the Adviser will choose the broker-dealer that the Adviser believes to be most capable of providing the most favorable execution. The Adviser may consider a number of factors in making these judgments, including the nature of the security being purchased or sold; the size of the transaction; broker-dealer operational capabilities and financial conditions, liquidity, accurate and consistent settlement processing and use of automation. The Adviser will employ the broad use of electronic trading venues when appropriate, to execute orders. To reduce or eliminate potential conflicts of interest, the Trust has adopted policies and procedures that prohibit the consideration of sales of the Fund's shares as a factor in the selection of a broker-dealer to execute portfolio transactions on behalf of the Fund. In addition, the Adviser does not currently use Fund assets for, or participate in, any third party soft dollar arrangements. Occasionally, Vericimetry may receive research from broker-dealers in connection with its relationships with such broker-dealers, but this research is not provided because the Adviser has committed to allocating Fund brokerage to these parties.If purchases or sales of portfolio securities of the Fund and one or more other investment companies or clients supervised by the Adviser are considered at or about the same time, transactions in such securities are allocated among the several investment companies and clients in a manner deemed equitable and consistent with its fiduciary obligations to all by the Adviser. In some cases, this procedure could have a detrimental effect on the price or volume of the security so far as the Fund is concerned. However, in other cases, it is possible that the ability to participate in volume transactions and to negotiate lower brokerage commissions will be beneficial to the Fund. The primary consideration is prompt execution of orders at the most favorable net price. 8 The Fund had not commenced operations as of the date of this SAI and therefore did not pay brokerage commissions during the past fiscal year or hold any securities of broker-dealers. MANAGEMENT OF THE FUNDS -TRUSTEES AND OFFICERS Role and Organization of the Board of Trustees The Board is responsible for establishing the Fund's policies and broadly supervising its affairs. The Board elects the officers of the Trust, who, along with third party service providers, are responsible for administering the day-to-day operations of the Trust.The Board monitors and periodically reviews the Fund's performance, expenses, and the procedures governing the conduct of the Trust's business, including the business of the Fund. The Board also annually reviews and considers approval of the continuation of the investment advisory agreement with Vericimetry. The Board is comprised of one interested Trustee and three Trustees who are not "interested persons," as such term is defined in the 1940 Act ("Independent Trustees"). Glenn S. Freed, an interested Trustee, is Chairman of the Board.The existing Board structure provides the Independent Trustees with adequate influence over the governance of the Board and the Fund, and provides the Board with the direct insight of one interested Trustee, who, as both an officer of the Trust and the Adviser, participates in the day-to-day management of the Trust's affairs, including risk management. The Board meets in person at least four times each year and by telephone at other times.At each quarterly in-person meeting, the Independent Trustees meet in executive session to discuss matters outside the presence of management.In addition, between regularly scheduled Board meetings, the Independent Trustees communicate with Mr. Freed regarding matters pertaining to the Fund and/or the Adviser. Certain information concerning the governance structure and each Trustee is presented below, including the specific experience, skills and qualifications of each Trustee. 9 Interested Trustee Name, Ageand Address Position Held Term of Office* and Length of Service Principal Occupation(s) During Past 5 Years Funds of the Trust Overseen Other Trusteeships of Public Companies Held During Past 5 Years Glenn S. Freed 800 Wilshire Blvd., Suite 300 Los Angeles, CA 90017 Age: 49 Chairman & Trustee Since Trust inception Chief Executive Officer, Co-Chief Investment Officer, Vericimetry Advisors LLC, 2011 to present, Vice President, Dimensional Fund Advisors LP, 2006 to 2010. 1 None Independent Trustees Name, Ageand Address Position Held Term of Office* and Length of Service Principal Occupation(s) During Past 5 Years Funds of the Trust Overseen Other Public Company orRegistered Investment Company Directorships Held Past 5 Years David G. Chrencik 800 Wilshire Blvd., Suite 300 Los Angeles, CA 90017 Age: 63 Trustee Since Trust inception Vice President Finance, Chief Financial Officer, Secretary and Director, GeoGreen Biofuels Inc., 2010-present. Partner, PricewaterhouseCoopers LLP, 1972-2009. 1 Director, Bennett Group of Funds since 2011; Trustee, Del Rey Global Monarch Fund since 2011. Kenneth A. Merchant, Ph.D. 800 Wilshire Blvd., Suite 300 Los Angeles, CA 90017 Age: 64 Trustee Since Trust inception Deloitte & Touche LLP Chair of Accountancy, 1997-present; Professor, Leventhal School of Accounting, University of Southern California, 1990 - present. 1 Director, Entropic Communications Inc. since 2007; Director, Universal Guardian Holdings Inc., 2006-2008. 10 Jay R. Ritter, Ph.D. 800 Wilshire Blvd., Suite 300 Los Angeles, CA 90017 Age: 57 Trustee Since Trust inception Cordell Professor of Finance, University of Florida, Warrington College of Business Administration, 1996- present. None *Each Trustee holds office for an indefinite term until his successor is elected and qualified. The Board has established two standing committees- an Audit Committee and a Nominating Committee.Both Committees are comprised entirely of the Independent Trustees.Through these Committees, the Independent Trustees directly oversee the Trust's accounting and financial reporting policies, the selection and nomination of Trustee candidates, and the review of the investment performance of the Fund and its service providers. The Audit Committee oversees the accounting and financial reporting policies and practices, internal controls, and financial statements (and the independent audits thereof) relating to the Fund, and performs other oversight functions as requested by the Board.The Audit Committee recommends the appointment of the Fund's independent registered public accounting firm and acts as a liaison between the independent registered public accounting firm and the full Board. The Nominating Committee is responsible for identifying and nominating candidates for election as Independent Trustees.The Nominating Committee will evaluate a candidate's qualification, experience, and skills for Board membership and the independence of such candidate from the Adviser and other principal service providers. The full Board oversees and approves the contracts of the third party service providers that provide administrative, transfer agency, custodial and other services to the Trust. Board Oversight Function Risk oversight is a part of the Board's general oversight of the Fund's investment program and operations and is addressed as part of various regular Board and Committee activities in which the Board meets with members of the Adviser to review functions and processes that affect the Trust. The Trustees regularly receive reports from, among others, investment management and trading, compliance, Fund service providers and the independent registered public accounting firm, as appropriate, regarding risks faced by the Fund and the Adviser. As required under SEC rules, the Independent Trustees meet in executive session with the Fund's Chief Compliance Officer ("CCO"), who prepares, and presents to the Board, an annual written compliance report. The Trust has adopted and implemented written policies and procedures reasonably designed to prevent violations of the federal securities laws, and such policies and procedures have been approved by the Board. The Board also approves the policies and procedures reasonably designed to prevent violations of the federal securities laws that have been adopted by the Adviser, the distributor of the Fund's shares, administrator and transfer agent. 11 The table belowlists thecompensation each Independent Trustee is expected to be receivefrom the Fund during the fiscal year ending September 30, 2012Mr. Freed, the Interested Trusteedoes not receive compensation from the Fund. Name and Position Aggregate Compensation from the Fund Pension or Retirement Benefits as Part of Expenses Estimated Annual Benefit upon
